DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/889,267 filed on June 01, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 6 and 12 are objected to because the claims are missing a period at the end of the limitation. Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 7, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (Pub. No. US 2019/0031102 A1) in view of Sakano et al. (Pub. No. US 2006/0031005 A1). 

Regarding claim 1, Kishimoto discloses an A-pillar display device comprising: at least one interior camera mounted on an A-pillar inside a vehicle and configured to acquire facial images of a driver while driving (Fig. 1, ¶0058: The line of sight sensor 18 is configured of an image pickup element to take an image of a face of a driver with visible rays and an image processing device to perform a face recognition processing from image data taken by the image pickup element…The position of the line of sight sensor 18 is not limited in particular and it may be any position as long as it can take an image of the face of the driver, in other words, it may be provided within an area that comes into the field of view of the driver); at least one exterior camera mounted on the A-pillar outside the vehicle and configured to acquire a scene outside the vehicle (Fig. 2A, a plurality of image pickup devices 11a to 11h ); at least one display mounted on the A-pillar inside the vehicle and configured to display the scene (¶0055: the image display devices 14a and 14b are provided on the A-pillars 13a and 13b); and a processor (Fig. 3, element 19) coupled to the at least one interior camera (element 18), the at least one exterior camera (elements 11a to 11h), and the at least one display (elements 14a to 14h), wherein the processor is configured to: calculate head twisting data and visual field data according to the facial images (¶0058-0059: by sensing the eye location or the direction of the line of sight of the driver by the line of sight sensor 18, it is possible to correspond to the variation of the areas of the blind spots due to the differences of the location or height of the eyes on the face caused by the physique of the driver or the direction of the face. In addition, in case of changing the lane or moving the vehicle backward, the driver may shake the neck sideways or turn around, so that line of sight sensors 18 may be provided at not only the front portion of the vehicle but also side portions or a rear portion of the vehicle); and adjust a second shooting angle of the at least one exterior camera according to the visual field data (¶0061-0062: when the eye location of the driver 1 is sensed, the image is corrected in a manner so that a direction of a line binding the eye location and the A-pillar 13a as the causal object is located at the center of the display screen of the image display device 14a. ..the image control device 19 may adjust the attitude of an image pickup device located in a direction visible from the eye location sensed by the line of sight sensor 18 in a manner so that an optical axis of the image pickup device [11a to 11h] is oriented in a predetermined direction specified by the sensed eye location and the causal object).
Kishimoto does not explicitly disclose adjust a first shooting angle of the at least one interior camera according to the head twisting data.
However, Sakano discloses adjust a first shooting angle of the at least one interior camera according to the head twisting data (¶0084-0085, 0088: The camera of the gaze recognition unit 15 performs image sensing on eyes 52 of the driver 51 and a portion around the eyes 52, and outputs an obtained image to the control circuit 19… the camera and the infrared light emitting device may be arranged such that the image sensing direction and light emission direction follow the movement of the face of the driver 51).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kishimoto by utilizing adjust a first shooting angle of the at least one interior camera according to the head twisting data, as taught 

Regarding claim 2, Kishimoto in view of Kishimoto discloses the A-pillar display device of claim 1. Kishimoto further discloses wherein: the at least one exterior camera acquires the scene outside the vehicle according to the visual field data (¶0061-0062: when the eye location of the driver 1 is sensed, the image is corrected in a manner so that a direction of a line binding the eye location and the A-pillar 13a as the causal object is located at the center of the display screen of the image display device 14a. ..the image control device 19 may adjust the attitude of an image pickup device located in a direction visible from the eye location sensed by the line of sight sensor 18 in a manner so that an optical axis of the image pickup device [11a to 11h] is oriented in a predetermined direction specified by the sensed eye location and the causal object ); and the processor controls the at least one display to display the scene acquired by a respective one of the at least one exterior camera (¶¶0060-0062: the image control device 19 not only controls start and end of image pickup operations of the image pickup devices 11a to 11h and star and end of image display operations of the image display devices 14a to 14e, but also correct image data as an image correction device…the image control device 19 may adjust the attitude of an image pickup device located in a direction visible from the eye location sensed by the line of sight sensor 18 in a manner so that an optical axis of the image pickup device [11a to 11h]  is oriented in a predetermined direction specified by the sensed eye location and the causal object).

Regarding claim 3,  Kishimoto discloses an A-pillar display method comprising: controlling at least one interior camera to acquire facial images of a driver (Fig. 1, ¶0058: the line of sight sensor 18 for sensing the eye location of the driver 1 or direction of the line of sight is provided at an interior portion of the vehicle 10…The line of sight sensor 18 is configured of an image pickup element to take an image of a face of a driver with visible rays and an image processing device to perform a face recognition processing from image data taken by the image pickup element, and to sense, an eye location or a direction of line of sight of the driver) upon receiving a start instruction (Note that starting the line of sight sensor 18 is required to take the image); calculating head twisting data based on the facial images (¶0058-0059: by sensing the eye location or the direction of the line of sight of the driver by the line of sight sensor 18, it is possible to correspond to the variation of the areas of the blind spots due to the differences of the location or height of the eyes on the face caused by the physique of the driver or the direction of the face. In addition, in case of changing the lane or moving the vehicle backward, the driver may shake the neck sideways or turn around, so that line of sight sensors 18 may be provided at not only the front portion of the vehicle but also side portions or a rear portion of the vehicle);  determining a human eye position in the target facial images, and calculating visual field data of the driver according to the human eye position (Fig. 1, ¶0058: the line of sight sensor 18 for sensing the eye location of the driver 1 or direction of the line of sight is provided at an interior portion of the vehicle 10…The line of sight sensor 18 is configured of an image pickup element to take an image of a face of a driver with visible rays and an image processing device to perform a face recognition processing from image data taken by the image pickup element, and to sense, an eye location or a direction of line of sight of the driver); adjusting a second shooting angle of at least one exterior camera according to the visual field data to acquire a respective at least one scene (¶0061-0062: when the eye location of the driver 1 is sensed, the image is corrected in a manner so that a direction of a line binding the eye location and the A-pillar 13a as the causal object is located at the center of the display screen of the image display device 14a. ..the image control device 19 may adjust the attitude of an image pickup device [11a to 11h] located in a direction visible from the eye location sensed by the line of sight sensor 18 in a manner so that an optical axis of the image pickup device is oriented in a predetermined direction specified by the sensed eye location and the causal object); and displaying the at least one scene on a respective display on an A-pillar inside a vehicle (¶0055: images displayed on the image display devices 14a and 14b ).
Kishimoto does not explicitly disclose adjusting a first shooting angle of the at least one interior camera according to the head twisting data to acquire target facial images of the driver.
Kishimoto discloses  adjusting a first shooting angle of the at least one interior camera according to the head twisting data to acquire target facial images of the driver ¶0084-0085, 0088: The camera of the gaze recognition unit 15 performs image sensing on eyes 52 of the driver 51 and a portion around the eyes 52, and outputs an obtained image to the control circuit 19… the camera and the infrared light emitting device may be arranged such that the image sensing direction and light emission direction follow the movement of the face of the driver 51).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kishimoto by utilizing adjust a first 

Regarding claim 7, Kishimoto in view of Sakano discloses the A-pillar display method of claim 3. Kishimoto further discloses  wherein before displaying the at least one scene on the respective display, the method further comprises: obtaining the visual field data (¶0017: the image control device takes an image using at least an image pickup device located in a direction that is visible from sensed eye location among a plurality of the image display devices); determining blind spots according to the visual field data caused by the A-pillar ( Figs. 1, 2: ¶0017,0054: senses an area to become the blind spot [due to such as A-pillars 13a and 13b ] based on the eye location or the direction of the line of sight of the driver sensed); determining a third shooting angle according to the blind spots (¶0061-0062: when the eye location of the driver 1 is sensed, the image is corrected in a manner so that a direction of a line binding the eye location and the A-pillar 13a as the causal object is located at the center of the display screen of the image display device 14a. ..the image control device 19 may adjust the attitude of an image pickup device [11a to 11h] located in a direction visible from the eye location sensed by the line of sight sensor 18 in a manner so that an optical axis of the image pickup device is oriented in a predetermined direction specified by the sensed eye location and the causal object); obtaining the at least one scene corresponding to the third shooting angle (¶0062: each of the image pickup devices 11a to 11h may pick up an image in an area substantially the same as the area to be displayed on the screen of the image display device corresponding thereto, and the image control device 19 may adjust the attitude of an image pickup device located in a direction visible from the eye location sensed by the line of sight sensor 18 in a manner so that an optical axis of the image pickup device is oriented in a predetermined direction specified by the sensed eye location and the causal object); and displaying the at least one scene on the respective display (¶0055: images displayed on the image display devices 14a and 14b).

Regarding claim 9, claim 9 is drawn to a non-transitory storage medium claim and recites the limitation similar to claim 3.  Thus, claim 9 is rejected due to similar reasons set forth above with respect to claim 3.

Regarding claim 13, claim 13 is drawn to a non-transitory storage medium claim and recites the limitation similar to claim 7.  Thus, claim 13 is rejected due to similar reasons set forth above with respect to claim 7.


Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (Pub. No. US 2019/0031102 A1) in view of Sakano et al. (Pub. No. US 2006/0031005 A1) as applied to claim 3, and further in view of Plummer et al. (Pub. No. US 2017/0083087 A1). 

Regarding claim 4, Kishimoto in view of Sakano does not explicitly disclose wherein a method of determining the human eye position in the target facial images and calculating the 
However, Plummer discloses wherein a method of determining the human eye position in the target facial images and calculating the visual field data of the driver according to the human eye position comprises: detecting a facial position of the target facial images in each frame according to a preset human face detection algorithm to obtain a facial area image (Figs. 4-6, ¶006: the one or more processors may: (i) detect a plurality of triangles in a sequence of images captured by the image sensor device, each triangle in the plurality of triangles having vertices corresponding to three facial features of the driver of the vehicle); locating the human eye position in the facial area image and calculating an eye movement trajectory parameter corresponding to the pupil positions in each frame; and calculating the visual field data according to the eye movement trajectory parameter (¶0006: analyze the detected plurality of triangles in the sequence of images to identify a plurality of surface normals for the detected plurality of triangles; and/or (iii) track an eye gaze direction of the driver over the time period by tracking the identified plurality of surface normals for the detected plurality of triangles).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kishimoto in view of Sakano by utilizing wherein a method of determining the human eye position in the target facial images and 

Regarding claim 10, claim 10 is drawn to a non-transitory storage medium claim and recites the limitation similar to claim 4.  Thus, claim 10 is rejected due to similar reasons set forth above with respect to claim 4.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (Pub. No. US 2019/0031102 A1) in view of Sakano et al. (Pub. No. US 2006/0031005 A1) and Plummer et al. (Pub. No. US 2017/0083087 A1) as applied to claim 4, and further in view of Jo (Pub. No. US 2018/0262719 A1). 

Regarding claim 5, Kishimoto in view of Sakano and Plummer discloses the A-pillar display method of claim 4. As stated above, Kishimoto discloses image display devices provided on the A-pillar of a vehicle (Kishimoto: Fig. 1, ¶0054), however, Kishimoto in view of Sakano and Plummer do not explicitly disclose wherein after obtaining the facial area image, the method further includes: traversing a preset facial image database according to the facial area image to 
Jo discloses wherein after obtaining the facial area image, the method further includes: traversing a preset facial image database according to the facial area image to determine target driving data; and adjusting a display angle (¶0010-0012: The display correction device may adjust the horizontal tilt of each of the first to fourth display panels in a left direction or a right direction on the basis of the display correction values…The calculator may include a memory configured to store driver learning result data, which is obtained by learning a height, a body type, a posture, a face size, an interorbital width, and an eye shape of each of a plurality of people…).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kishimoto in view of Sakano and Plummer by utilizing, herein after obtaining the facial area image, the method further includes: traversing a preset facial image database according to the facial area image to determine target driving data; and adjusting a display angle based on the target driving data, as taught by Jo for providing a display system of a vehicle, which is capable of automatically correcting a tilt of a display device according to a state of a driver (Jo: 0005). Kishimoto reference now incorporating the teaching of Jo has all the limitations of claim 5.

.

Allowable Subject Matter
Claim 6, 8, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 

Ozaki (Pub. No. US 2011/0090073 A1) describes a blind spot display device and driving support device. 

Akatsuka (Patent No. US 8179435 B2) describes a vehicle surrounding image providing system which provides, to a driver, an image obtained by photographing a periphery of a vehicle. 

Kim (Pub. No. US 20120154441 A1) describes an augmented reality display system and method for a vehicle, which are capable of intuitively providing a driver with information using a transparent display.



Chang et al. (Pub. No. US 20140307091 A1) describes an image display method and an image display system for a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488